McLAUGHLIN, Circuit Judge
(dissenting).
The substantial question involved in this appeal and the only one passed upon in the majority opinion is the same-as in the Gauweiler case.1 The “super seniority” referred to by the majority in connection with this veteran is not, as I see it, the super seniority condemned in Fishgold v. Sullivan Drydock & Repair Corp., 328 U.S. 275, 66 S.Ct. 1105, 90 L.Ed. 1230, 167 A.L.R. 110, but is the “extraordinary statutory security” given the veteran by Section 8 of the Selective Service Act of 1940, 54 Stat. 890, as amended, 50 U.S.C.A. Appendix, § 308. Trailmobile Co. v. Whirls, 67 S.Ct. 991. I dissent from the majority view in this matter for the reasons expressed in my dissent in Gauweiler v. Elastic Stop Nut Corporation of America, 162 F.2d 448.

 An arbitration agreement between union seniority nonveterans and tbe employer is in evidence in t}iis case. As in tbe Gauweiler litigation, tbis petitioner-veteran was not a party to that agreement, indeed, was still in military service at tbe time it was entered into. Donahue v. Susquehanna Collieries Co., 3 Cir., 138 F.2d 3, 149 A.L.R. 271, cited to support the binding effect of the arbitration on Koury is not in point. There the arbitration was pressed by a party to the contract against a party to the contract.